Name: Regulation (EC) No 1267/2003 of the European Parliament and of the Council of 16 June 2003 amending Council Regulation (EC) No 2223/96 with respect to the time limit for transmission of the main aggregates of national accounts, to the derogations concerning the transmission of the main aggregates of national accounts and to the transmission of employment data in hours worked (Text with EEA relevance)
 Type: Regulation
 Subject Matter: national accounts;  organisation of work and working conditions;  communications
 Date Published: nan

 Avis juridique important|32003R1267Regulation (EC) No 1267/2003 of the European Parliament and of the Council of 16 June 2003 amending Council Regulation (EC) No 2223/96 with respect to the time limit for transmission of the main aggregates of national accounts, to the derogations concerning the transmission of the main aggregates of national accounts and to the transmission of employment data in hours worked (Text with EEA relevance) Official Journal L 180 , 18/07/2003 P. 0001 - 0022Regulation (EC) No 1267/2003 of the European Parliament and of the Councilof 16 June 2003amending Council Regulation (EC) No 2223/96 with respect to the time limit for transmission of the main aggregates of national accounts, to the derogations concerning the transmission of the main aggregates of national accounts and to the transmission of employment data in hours worked(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Central Bank(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community(4) contains the reference framework of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the Community, in order to obtain comparable results between Member States.(2) The report of the Monetary Committee on statistical requirements in the Economic and Monetary Union (EMU), endorsed by the Ecofin Council of 18 January 1999, underlined that, for the proper functioning of the EMU and the single market, effective surveillance and coordination of economic policies are of major importance and that this requires a comprehensive statistical information system providing policy makers with the necessary data on which to base their decisions. This report outlined the high priority in having such information available for the Community and especially for Member States participating in the euro area.(3) The report underlined that the cross-country comparison of the labour market will demand more attention in the EMU.(4) In order to compile quarterly statistics for the euro area, the time limit for transmission of the main aggregates of national accounts should be reduced to 70 days.(5) Quarterly and annual derogations accorded to Member States that prevent the compilation of the main aggregates of national accounts for the euro area and the Community should be abrogated.(6) The Action Plan on Economic and Monetary Union Statistical Requirements, endorsed by the Ecofin Council of 29 September 2000, identifies as a priority the transmission of national accounts employment data according to the unit "hours worked".(7) The Statistical Programme Committee (SPC) and the Committee on Monetary, Financial and Balance of Payments Statistics (CMFB) have been consulted in accordance with Article 3 of Council Decision 89/382/EEC, Euratom(5), and Council Decision 91/115/EEC(6), respectively,HAVE ADOPTED THIS REGULATION:Article 1Annex B to Regulation (EC) No 2223/96 is hereby amended as follows:1. The text following the title: "Transmission Programme of National Accounts Data" shall be amended as follows:(a) the text of the "Overview of the tables" shall be replaced by the text in Annex I;(b) the text of Table 1 "Main aggregates - quarterly and annual exercise" shall be replaced by the text in Annex II.2. The text following the title: "Derogations concerning the tables to be supplied in the framework of the questionnaire 'ESA 95' by country" shall be replaced by the text in Annex III.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 16 June 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Papandreou(1) OJ C 203 E, 27.8.2002, p. 258.(2) OJ C 253, 22.10.2002, p. 14.(3) Opinion of the European Parliament of 24 September 2002 (not yet published in the Official Journal), Council Common Position of 18 February 2003 (OJ C 125 E, 27.5.2003, p. 1) and Decision of the European Parliament of 13 May 2003 (not yet published in the Official Journal).(4) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 359/2002 of the European Parliament and of the Council (OJ L 58, 28.2.2002, p. 1).(5) OJ L 181, 28.6.1989, p. 47.(6) OJ L 59, 6.3.1991, p. 19.ANNEX IAmendments to the table "Overview of the tables" of Annex B - Transmission Programme of National Accounts Data - of Regulation (EC) No 2223/96, (ESA 95)TRANSMISSION PROGRAMME OF NATIONAL ACCOUNTS DATAOverview of the tables>TABLE>t: reference period (year or quarter).ANNEX IIAmendments to Table 1 - Main aggregates, quarterly and annual exercise - of Annex B - Transmission Programme of National Accounts Data - of Regulation (EC) No 2223/96, (ESA 95)Table 1 - Main aggregates - quarterly and annual exercise>TABLE>+ If no breakdown is indicated that means total economy.ANNEX IIIAmendments to the tables by country of Annex B - Derogations concerning the tables to be supplied in the framework of the questionnaire "ESA 95" by country - of Regulation (EC) No 2223/96, (ESA 95)DEROGATIONS CONCERNING THE TABLES TO BE SUPPLIED IN THE FRAMEWORK OF THE QUESTIONNAIRE "ESA 95" BY COUNTRY1. AUSTRIA1.1. Derogations for tables>TABLE>1.2. Derogations for single variables/sectors in the tables>TABLE>2. DENMARK2.1. Derogations for tables>TABLE>2.2. Derogations for single variables/sectors in the tables>TABLE>3. GERMANY3.1. Derogations for tables>TABLE>3.2. Derogations for single variables/sectors in the tables>TABLE>4. GREECE4.1. Derogations for tables>TABLE>4.2. Derogations for single variables/sectors in the tables>TABLE>5. SPAIN5.1. Derogations for tables>TABLE>5.2. Derogations for single variables/sectors in the tables>TABLE>6. FRANCE6.1. Derogations for tables>TABLE>6.2. Derogations for single variables/sectors in the tables>TABLE>7. IRELAND7.1. Derogations for tables>TABLE>7.2. Derogations for single variables/sectors in the tables>TABLE>8. ITALY8.1. Derogations for tables>TABLE>8.2. Derogations for single variables/sectors in the tables>TABLE>9. LUXEMBOURG9.1. Derogations for tables>TABLE>9.2. Derogations for single variables/sectors in the tables>TABLE>10. NETHERLANDS10.1. Derogations for tables>TABLE>10.2. Derogations for single variables/sectors in the tables>TABLE>11. PORTUGAL11.1. Derogations for tables>TABLE>11.2. Derogations for single variables/sectors in the tables>TABLE>12. FINLAND12.1. Derogations for tables>TABLE>12.2. Derogations for single variables/sectors in the tables>TABLE>13. SWEDEN13.1. Derogations for tables>TABLE>13.2. Derogations for single variables/sectors in the tables>TABLE>14. UNITED KINGDOM14.1. Derogations for single variables/sectors in the tables>TABLE>